Citation Nr: 0912219	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-09 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral foot dyshidrosis.

2.  Entitlement to an initial, compensable disability rating 
for residuals of left hand fifth metacarpal fracture with 
traumatic arthritis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.

5.  Entitlement to service connection for glaucoma, claimed 
as secondary to diabetes mellitus.

6.  Entitlement to service connection for peripheral 
neuropathy of the feet, claimed as secondary to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to October 
1980.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision that, in pertinent 
part, denied a compensable disability rating for bilateral 
foot dyshidrosis; granted service connection for residuals of 
left hand fifth metacarpal fracture with traumatic arthritis, 
evaluated as 0 percent (noncompensable) disabling effective 
December 2003; and denied service connection for diabetes 
mellitus, glaucoma, and peripheral neuropathy of the feet.  
The Veteran timely appealed.

In September 2008, the Veteran testified during a hearing 
before the undersigned at the RO.

The Veteran's testimony and the evidence of record could be 
construed as a claim for service connection for an acquired 
psychiatric disability other than PTSD, to include as 
secondary to his service-connected bilateral foot 
dyshidrosis.  This matter is referred to the RO for 
appropriate action.  

The issues of service connection for glaucoma and for 
peripheral neuropathy of the feet are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral foot dyshidrosis affects less 
than 5 to 20 percent of his entire body or exposed surface, 
and does not involve intermittent systemic therapy; there are 
no objective findings of ulceration, painful scars, or 
functional impairment.

2.  The residuals of left hand fifth metacarpal fracture with 
traumatic arthritis are manifested by X-ray evidence of mild 
degenerative joint disease and full or nearly full range of 
motion; incapacitating exacerbations have not been 
demonstrated. 

3.  The competent evidence is against a finding that the 
Veteran currently has PTSD.

4.  It is at least as likely as not that the conditions of 
the Veteran's service involved duty or visitation in the 
Republic of Vietnam during the Vietnam era; hence, he is 
presumed to have been exposed to Agent Orange in service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
bilateral foot dyshidrosis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.20, 4.118, Diagnostic Code 7806 (2008).

2.  The criteria for an initial compensable evaluation for 
residuals of left hand fifth metacarpal fracture with 
traumatic arthritis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2008).

3.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).

4.  Diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through January 2004, March 2006, and May 2008 letters, the 
RO notified the Veteran of elements of service connection, 
the evidence needed to establish each element, and evidence 
of increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Moreover, in the May 2008 letter, the RO specifically 
notified the Veteran of the requirements of VCAA notice 
regarding an increased rating claim.  The Veteran was asked 
to provide statements as to job performance or other 
information regarding how his disabilities affect his ability 
to work.  The RO notified the Veteran of applicable 
diagnostic codes and disability ratings for each of his 
service-connected disabilities.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal have been fully developed and re-
adjudicated by an agency of original jurisdiction after 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record. There is no indication that 
pertinent outstanding available records have not been 
obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).



II.  Higher Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson, 12 Vet. App. at 126.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A.  Bilateral Foot Dyshidrosis

Service connection has been established for bilateral foot 
dyshidrosis, effective October 1980.

The RO assigned a 0 percent (noncompensable) disability 
rating under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806, 
pertaining to dermatitis or eczema.  A hyphenated diagnostic 
code reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 
4.27).

Infections of the skin not listed elsewhere (including 
bacterial, fungal, viral, teponemal and parasitic diseases) 
are to be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800); as scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805); or as dermatitis (Diagnostic Code 
7806), depending upon the predominant disability.  See 
38 C.F.R. § 4.118, Diagnostic Code 7820 (2008).

In this case, the Veteran's bilateral foot dyshidrosis 
consists neither of disfigurement of the head, face, or neck, 
nor of any scarring.  Hence, the disability is to be rated as 
dermatitis under Diagnostic Code 7806.

Diagnostic Code 7806 provides a 10 percent rating where at 
least five percent but not more than 20 percent of the entire 
body is affected, or at least 5 percent, but less than 20 
percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the twelve month period.  A 30 
percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.  The highest rating of 60 percent is 
assigned when more than 40 percent of the entire body or more 
than 40 percent of exposed areas are affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during a twelve 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008).  

Although the Veteran contends that his bilateral foot 
dyshidrosis is more severe than currently rated, the 
objective evidence does not support a compensable disability 
rating.

During a May 2004 VA examination, the Veteran complained of 
excess sweating to the feet with any type of shoe wear.  
Examination revealed no swelling.  Circulation appeared well 
intact, and pulses were strong.  No edema was noted.  The 
examiner noted some excessive calloses to the heels that were 
not secondary to the service-connected disability.  The 
Veteran's skin was warm and dry, and color was good.  No 
sores were noted.  No abnormality was noted in his gait.

The report of a February 2006 VA examination reflects that 
the Veteran underwent no current treatment for bilateral foot 
dyshidrosis, and that no ointments were used.  There have 
been no treatments in the past 12 months.  Examination of the 
Veteran's feet was essentially normal.  No skin symptoms were 
noted, and there was no evidence of a foot condition.  The 
examiner found no functional limitation secondary to any foot 
condition.  The examiner noted that it was possible that 
there were very faint, nearly imperceptible scars on the 
soles of the feet from past flare-ups.  The condition was not 
disfiguring.  The examiner found that 0 percent of exposed 
area was affected, and less than 1 percent of his entire body 
was affected.  The diagnosis was dyshidrosis by history.

During a January 2008 VA examination, the Veteran complained 
of recurring development of blisters to the soles of his 
feet.  He reported that they usually occurred at least once 
or twice a year, and were associated with extended standing.  
He did not complain of any open sores or drainage-type 
problems.  Reportedly, if he was on his feet for several 
hours, he would develop blisters.  The Veteran reported using 
over-the-counter creams, and having at least one outbreak for 
several days during the past 12 months.  Examination revealed 
some small darkened areas noted to the bottoms of the feet.  
Hyperpigmentation was noted, but there was no eczema.  There 
was no abnormality dealing with any type of infection or skin 
breakdown, and no functional limitation was noted.
       
In September 2008, the Veteran testified that he had to stop 
playing tennis because of flare-ups, and that the blisters 
were extraordinarily painful.  He testified that he had 
flare-ups if he tried to dance, hike, walk, or run; and that 
he has learned to restrict a lot of activities because of 
pain.

Despite the Veteran's contention that his bilateral foot 
dyshidrosis has worsened, or has caused blisters and foot 
pain, the objective medical evidence, consisting of three VA 
examinations and treatment records, does not show any 
findings of ulceration or eczema.  Nor is there any objective 
evidence that 5 to 20 percent of his entire body or exposed 
areas are affected, or that intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for treatment of the skin disability.  There is no 
evidence of any pain on examination associated with bilateral 
foot dyshidrosis.

In this case, the Veteran's bilateral foot dyshidrosis is 
manifested primarily by very faint, nearly imperceptible 
scars on the soles of the feet from past flare-ups, and 
affecting less than 1 percent of his entire body.   These 
symptoms do not meet the criteria for a compensable 
disability rating under the applicable rating criteria for 
skin disabilities.  

B.  Residuals of Left Hand Fifth Metacarpal Fracture with 
Traumatic Arthritis

Service connection has been established for residuals of left 
hand fifth metacarpal fracture with traumatic arthritis, 
effective December 2003.  The RO assigned a 0 percent 
(noncompensable) disability rating under Diagnostic Codes 
5010-5227.

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010. 

In the absence of limitation of motion, as noted above, a 10 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  The 10 
and 20 percent evaluations based on X-ray evidence may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

There are rules that apply in evaluating the severity of 
limitation of motion of single or multiple digits of the 
hand.  For instance, for the index, long, ring, and little 
fingers, zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand. 
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) 
and proximal interphalangeal (PIP) joints flexed to 30 
degrees, and the thumb abducted and rotated so that the thumb 
pad faces the finger pads. Only joints in these positions are 
considered in a favorable position. For these fingers, the 
MCP joint has a range of zero to 90 degrees of flexion; the 
PIP joint has a range of zero to 100 degrees of flexion; and 
the distal interphalangeal (DIP) joint has a range of zero to 
70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Note (1) 
preceding Diagnostic Code 5216 (2008).

Diagnostic Code 5227 provides that ankylosis of the ring or 
little finger warrants a 0 percent (noncompensable) 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2008).  

Under Diagnostic Code 5230, any limitation of motion of 
either ring or little finger is noncompensable.

The report of the May 2004 VA examination shows full range of 
motion of each section of the Veteran's fifth digit on his 
left hand.  Here, the medical evidence fails to show any 
ankylosis, as the Veteran is able to move the ring or little 
finger on his left hand.  Hence, an initial, compensable 
disability rating is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5227 or 5230 (2008).

The evidence in this case shows that, in May 2004, the 
Veteran's residuals of left hand fifth metacarpal fracture 
with traumatic arthritis included complaints of stiffness to 
the site, and tenderness upon palpation.  Examination 
revealed a depression to the fifth metacarpal joint.  Slight 
decreased strength was noted with pinching, gripping, and 
squeezing the ring finger to the small finger.  X-rays 
revealed mild degenerative joint disease.

The report of VA examination in February 2006 revealed no 
limitation of motion, and no evidence of malunion or nonunion 
of any joint.  In January 2008, the examiner again noted 
residual deformity of the fifth metacarpal, secondary to 
fracture; and mild degenerative joint disease.

There is no evidence of any incapacitating exacerbations.  
The Veteran had degenerative joint disease of the finger, but 
there is no ankylosis and full or nearly full range of 
motion.  Even if the joint was ankylosed, a compensable 
evaluation would not be warranted.  The Board finds that the 
residuals of left hand fifth metacarpal fracture with 
traumatic arthritis do not warrant even a minimal compensable 
evaluation.

Even with consideration of functional factors and the 
Veteran's complaints of decreased strength, the objective 
notations of mild degenerative joint disease confirmed by X-
rays, and the most recent examinations revealing full or 
nearly full range of motion of the fifth digit of the left 
hand; there is no evidence of incapacitating episodes and no 
basis upon which to award compensable evaluation.  Hence, 
staged ratings, pursuant to Fenderson, supra, are not 
applicable.

C.  Extraschedular Consideration

There is no showing that the Veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The Veteran is not currently 
working, and there is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

III.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

A.  PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f). 

Service medical records contain no findings of PTSD.  In July 
1971, the Veteran was diagnosed with an acute anxiety 
reaction, with no residual.  He was medically incapacitated 
from flying for three to five days.

VA progress notes, dated in October 2002, include an 
assessment of anxiety.  In November 2002, the veteran was 
treated for a depressive disorder.  

VA outpatient treatment records, dated in August 2005, 
include a diagnosis of chronic PTSD with depression.

During a January 2008 VA PTSD examination, the examiner 
reviewed the Veteran's claims file and noted the Veteran's 
past medical history.  The veteran reported difficulties with 
sleep from sleep apnea.  He did not suffer from bad dreams or 
any nightmares.  He reportedly suffered from blisters on both 
feet.  The Veteran reported frustration that he could not 
take part in activities that he once enjoyed because of 
problems with blisters on his feet.  The Veteran reported 
problems with anxiety and nervousness.  He preferred to stay 
at home, and did not like being around people.  The Veteran 
reported being struck by lightening in June 1969, and being 
somewhat apprehensive since then.  He also reported 
experiencing the effects of an earthquake in Italy in May 
1976.  He reported that, on one occasion in service, a fuel 
truck exploded and two airmen were killed.  He reported 
suffering a nervous breakdown in 1973 while working as an air 
traffic controller.  Current symptomatology reported by the 
veteran includes problems making decisions, memory problems, 
and interacting with people.  

On examination, the Veteran complained of feeling tired; his 
responses seemed a bit unusual.  He made references to being 
discriminated against; his speech was clear and discernible.  
He was cooperative and agreeable.  He had no difficulty with 
immediate or delayed recall task.  He denied any present 
thoughts of homicide or suicide.  The Axis I diagnoses were 
depressive disorder, not otherwise specified; and alcohol 
abuse.  The examiner found that not all of the necessary DSM-
IV criteria had been met for a diagnosis of PTSD.  The 
veteran did not present any recurrent intrusive recollections 
of events.  He denied having any bad dreams or nightmares 
about events.  He did not report any numbing of 
responsiveness, or reduced involvement with the external 
world after these events.  He did not complain of problems 
with hyper-alertness or an exaggerated startle response.  He 
did not report any avoidance of activities that arouse 
recollections of events.  Rather, the Veteran complained of 
problems with depression related to his inability to maintain 
employment and engage in activities due to recurrent foot 
blisters.  The examiner added that the Veteran may benefit 
from some form of supportive psychotherapy.  No diagnosis of 
PTSD was provided.

Some PTSD symptoms have been documented in the claims file.  
While there are clinical diagnoses, including PTSD, in a few 
outpatient treatment records, those reports did not cite to 
and discuss the DSM IV criteria and did not include a 
complete mental status interview with a discussion of the 
Veteran's stressors and the criteria upon which a diagnosis 
was reached.  The January 2008 VA examination report is 
supported by the evidence of record, is more detailed and 
more persuasive, and is deserving of greater probative value.  
A clear preponderance of the record is against a finding that 
the Veteran currently has PTSD.  

Without a diagnosis of PTSD, there is no basis to grant 
service connection and no need to discuss the other necessary 
criteria to grant service connection-i.e., the need for a 
corroborated stressor, and a link between that stressor and 
the diagnosis of PTSD.  Although the Veteran has stated that 
he has PTSD, he is a lay person, and lacks the requisite 
medical knowledge to make a competent diagnosis.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
notwithstanding the Veteran's assertions, the competent 
evidence weighs against a finding that he currently has PTSD.  
Hence, the preponderance of the evidence is against the 
claim.  The benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

B.  Diabetes Mellitus

The Veteran contends that service connection is warranted on 
the basis that his current diabetes mellitus is the result of 
exposure to herbicides in service.

VA regulations provide that, if a Veteran was exposed to a 
herbicide agent (to include Agent Orange) during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of  38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acne form diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia (CLL), multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all Veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).  Thus, a presumption of service 
connection arises for a Vietnam era Veteran (presumed exposed 
to herbicides, including Agent Orange) who later develops one 
of the conditions listed above.  

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303. 

As previously noted herein, Type 2 diabetes is listed among 
the diseases presumed to be associated with Agent Orange 
exposure.  38 C.F.R. § 3.309(e).  The record reflects that 
the Veteran was first diagnosed with adult-onset diabetes 
mellitus more than one year after his military discharge from 
service.  

As such, the central matter to be determined in this case is 
whether the Veteran is entitled to a presumption of exposure 
to Agent Orange based on service in Vietnam during the 
Vietnam era.  If so, service connection for his diagnosed 
diabetes may be granted on the basis that the disorder is 
presumed to be the result of in-service Agent Orange 
exposure.  

"Service in the Republic of Vietnam" (during the period 
beginning on January 9, 1962, and ending on May 7, 1975) 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  See also 
VAOPGCPREC 7-93 ("Service in Vietnam" does not include 
service of a Vietnam era veteran whose only contact with 
Vietnam was flying high-altitude missions in Vietnamese 
airspace.)

The U.S. Court of Appeals for the Federal Circuit has agreed 
with VA's interpretation of its regulations that "duty or 
visitation" in the Republic of Vietnam seems to contemplate 
actual presence on the landmass of the country.  Haas v. 
Peake, 525 F.3d 1168, 1186 (Fed. Cir. 2008), cert. denied, 
129 S.Ct. 1002 (2009).  Hence, a Veteran who never went 
ashore from ship on which he served in Vietnamese coastal 
waters is not entitled to a presumption of service connection 
for disabilities claimed as due to exposure to herbicides, 
including Agent Orange.  Id.

The Veteran's DD Form 214 reflects that he served in the U.S. 
Air Force, and that he was awarded the Vietnam Service 
Medallion and Vietnam Campaign Medal.  His service personnel 
records do not reflect duty or visitation in Vietnam.

Indeed, the Veteran acknowledges that he had never been 
assigned duty in the Republic of Vietnam.  He contends, 
however, that he had in-country service in Vietnam as a 
result of deplaning from the aircraft in Saigon, Vietnam, 
during a refueling stop while in route to his assigned duty 
in Thailand in April 1971.  Specifically, he testified that 
the aircraft flew from Honolulu, Hawaii, to Yokota, Japan, to 
Saigon, Vietnam; and that the aircraft was in Saignon, 
Vietnam, for a couple of hours for refueling and maintenance.  
The Veteran testified that he got off the plane and went to 
the NCO club for a couple of drinks, and got a hair cut.  He 
testified that he was glad to get back on the aircraft 
because it was hot in Vietnam in 1971.

In February 2004, the veteran submitted a copy of a 
handwritten letter that he had written to his parents in 
April 1972, describing the long 21-hour flight to Udon Air 
Force Base in Thailand in 1971.  In the letter the Veteran 
first reported a brief stop in Honolulu for fuel, and that 
the Veteran had telephoned an acquaintance who lived there.  
He then reported stops in Yokota, Japan, and at the Tan Son 
Nhut Air Force Base in Saigon, Vietnam.  

In September 2008, the Veteran testified that he had found 
letters that his mom had kept after her death.  One of the 
letters described his itinerary to Thailand.

The Board finds that the evidence in support of the Veteran's 
claim includes the Veteran's service awards, the April 1972 
letter to his parents, and the Veteran's testimony.

The Board finds the Veteran's testimony credible, and 
supported by both the post-mark and a letter written nearly 
contemporaneous to the incident in service.  The Veteran is 
competent to testify as to his experiences in service.  
Military personnel are competent to testify as to their 
observations.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Accordingly, the Veteran is entitled to a presumption of 
exposure to Agent Orange based on service in Vietnam during 
the Vietnam era.  Hence, service connection is warranted for 
diabetes mellitus.  In reaching this decision, the Board has 
extended the benefit of the doubt to the Veteran.  
38 U.S.C.A. § 5107.


ORDER

A compensable disability rating for bilateral foot 
dyshidrosis is denied.

An initial compensable evaluation for residuals of left hand 
fifth metacarpal fracture with traumatic arthritis is denied.

Service connection for PTSD is denied.

Service connection for diabetes mellitus is granted.


REMAND

Glaucoma, and Peripheral Neuropathy of the Feet

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

As noted above, service connection has been awarded for 
diabetes mellitus.  During a VA examination of the Veteran's 
feet in May 2004, the examiner noted that the Veteran had 
other health conditions to include diabetes mellitus.

There is no indication in the record as to whether the 
Veteran currently has either glaucoma or peripheral 
neuropathy from his diabetes mellitus.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for acute and subacute peripheral 
neuropathy (defined as transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset).  
38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities, 
including chronic peripheral nervous disorders.  It was 
specifically indicated that the National Academy of Sciences, 
after reviewing pertinent studies, did not feel that the 
evidence warranted altering its prior determination that 
there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and the 
subsequent development of chronic peripheral nervous 
disorders.  See Notice, 72 Fed. Reg. 32395-32407 (2007).

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the Veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA 
examination(s) to identify all current 
disability underlying the Veteran's 
current complaints of peripheral 
neuropathy and glaucoma.  If peripheral 
neuropathy or glaucoma is diagnosed, the 
examiner should determine:

(a)  whether it is at least as 
likely as not (50 percent 
probability or more) that any such 
disability is the result of disease 
or injury incurred or aggravated 
during service, to specifically 
include the in-service exposure to 
herbicide or other disease or injury 
suffered by the Veteran.  The 
evidentiary basis for the response 
should include pertinent reference 
to the published conclusions of the 
National Academy of Sciences' 
Institute of Medicine; or

(b)  whether it is at least as 
likely as not that the Veteran's 
service-connected diabetes mellitus 
caused or increased the Veteran's 
peripheral neuropathy or glaucoma.  
If it increased pathology, the 
measurable degree of disability due 
to the diabetes mellitus should be 
specified. 

The examiner should provide a rationale 
for opinions offered.

The Veteran's claims file, to include a 
copy of this REMAND, must be provided to 
the examiner(s) designated to examine the 
Veteran, and the examination report 
should note review of the file.

2.  After ensuring that the requested 
action is completed, the RO or AMC should 
re-adjudicate the claims on appeal.  If 
the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran until he is notified by 
the RO or AMC; however, the Veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2008).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


